Wheeler, C. J.
The suit having been brought before a justice, no pleadings, or formal statement, or presentation of the cause of action, was necessary. The form in which the account was drawn up, and presented before the justice, cannot prejudice the right of the plaintiff, upon the merits of his case, as disclosed by the evidence.
The. ease thus disclosed, we understand to be this: the plaintiff was one of a committee to raise money for the purchase of a site for the lunatic asylum; he applied to the defendant, and received his subscription; and on the faith of it, the plaintiff, (or the committee, of which he was one,) made the purchase, and he advanced the money, and now- calls on the defendant, in consideration of the premises, to pay his subscription.
It will be seen, that the case comes fully within the principle of the decision in the case of Hopkins v. Upshur, 20 Texas Rep. 89. A re-examination of the subject is therefore unnecessary. No question has been made, as to the right of the plaintiff to maintain the action, without joining the other members of the • committee; and it is unnecessary, therefore, to discuss that subject. On the authority of the case cited, the judgment is affirmed.
Judgment affirmed.